Citation Nr: 1422854	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for a right ankle disability

In December 2010 and November 2011, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Right ankle post calcaneal bursitis was not manifested in service, is not shown to have developed as a result of an event, injury or disease during active service, and is not shown to be proximately due to, the result of or aggravated by a service-connected disability.


CONCLUSION OF LAW

Right ankle post calcaneal bursitis was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in February 2009 and December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with adequate examination and obtained adequate opinion concerning the Veteran's right ankle disability in February 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his currently diagnosed right ankle calcaneal bursitis had its onset in service when he was treated for a right anterior ankle strain.

A June 1967 service treatment record shows that that the Veteran was treated for right ankle pain with minimal swelling and tenderness of the anterior ankle.  He was diagnosed with a strain and was treated with warm soaks with a restriction of no running for 48 hours.

A March 1969 post-service VA examination report, indicated that the Veteran did not complain of any ankle conditions.  The VA examiner found that the Veteran's musculoskeletal system was within normal limitations.

A January 2009 private medical opinion submitted by the Veteran reported that the Veteran had right knee and right ankle pain, with intermittent swelling and numbness.  It was reported that the Veteran could not stand or undertake long walks and was under constant medications for pain with poor improvement.  The private physician reported that the Veteran's military training consisted of long physical stress and demand.  The Veteran reported that his daily work included carrying heavy military equipment on his back for long hours and walking long distances, causing him to put a lot stress to the knee area, causing direct damage and subsequent degeneration.  The private physician then opined that the Veteran complained of right knee and ankle pain and swelling during service, so examination of this should be considered because it could be related to his training program.  Finally, the private physician opined that the Veteran's right knee and ankle pain was service connected.  

A September 2009 VA treatment record shows that the Veteran reported that he had foot pain in the mornings which would subside once he started walking around.

In May 2011, the Veteran underwent a VA examination concerning his claimed right ankle disability.  The Veteran reported to the VA examiner that he had intermittent post heel and ankle pain that comes and goes without previous trauma.  The VA examiner summarized the Veteran's symptoms of his right ankle disability as consisting of pain, stiffness, swelling, and affecting the motion of the ankle.  The Veteran also reported being able to stand more than 1 hour but less than 3 hours.  He reported that he was able to walk 1 to 3 miles.  The VA examiner reported that a weight bearing joint was affected but the Veteran's gait was normal.  No loss of bone was noted and there was no inflammatory arthritis.  The VA examiner opined that the Veteran's current right ankle disability that was diagnosed as a right post ankle calcaneal bursitis was not likely related to military service.  The VA examiner's rationale consisted of the Veteran's in-service isolated right anterior ankle pain and the current condition is a posterior ankle disability were not etiologically related and that there was no evidence of chronic right ankle condition documented in his claims file.  

In February 2012, the Veteran underwent a VA examination concerning his right ankle disability.  The VA examiner opined that the Veteran's right post ankle calcaneal bursitis was not likely related to military service and that no other ankle condition was found during the examination.  The VA examiner's rationale was that the Veteran had one isolated complaint of a right ankle strain in service and that the pain was on his anterior right ankle.  The Veteran current condition affects the Veteran's posterior ankle and the examiner found that these were not the same.  

The VA examiner also opined that the Veteran's right ankle calcaneal bursitis was not likely related or due to his service-connected right knee patellofemoral dysfunction.  The examiner explained that the Veteran was observed to have a normal gait pattern during his last examination and on VA examination in March 2009, there was no knee instability.  Further, the VA examiner reported that there were no biomechanical factors existing in his right knee disability that could produce a right ankle calcaneal bursitis or aggravate his right ankle calcaneal bursitis.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, diagnosed as right post ankle calcaneal bursitis.

In this case, while the service medical recorders showed that the Veteran had an anterior right ankle strain that caused pain and some swelling, there were no further indications of a right ankle disability during service.  Furthermore, there is no evidence of symptoms or complaints pertaining to his right ankle until he filed his claim for service connection in January 2009, some 41 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board also notes that a March 1969 VA examination reported that while the Veteran complained of an eye condition, he had no other complaints at that time and his musculoskeletal system was evaluated as within normal limitations.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2011 and February 2012 VA examination reports that indicated the Veteran's current right ankle disability is less likely related to active service, is both probative and persuasive.  The VA examiner's opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner's findings are consistent with other evidence of record showing one complaint of right ankle pain in-service treatment and lack of post-service treatment records for a right ankle disability, after separation from service.  The VA examiner also specifically identified the injury the Veteran had during service and provided a detailed rationale regarding the difference between his current right ankle disability and the injury he had in service and why the two injuries are separate.  Specifically, both of the VA examination opinions clearly stated that the Veteran had an anterior ankle injury during service and currently has a posterior ankle disorder.  The VA examiner also addressed that the two disorders were unrelated and that the Veteran's service-connected right knee disability did not cause or aggravate the Veteran's current ankle disorder as there is no biomechanical abnormality with his knee or gait.  Moreover, the February 2012 VA examiner's opinion constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  

The Board has accorded the January 2009 private medical opinion less probative value because it appears to be based solely on a history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  Moreover, the opinion was not based on a review of the Veteran's clinical history, including his service treatment records.  Accordingly, the Board finds that the statements lack probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  Also noted by the Board is that the January 2009 private physical did not identify a right ankle condition but merely classified the Veteran as having right ankle pain.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his current right ankle disability was due to his active service.  The Board again acknowledges that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  An opinion concerning the diagnosis an ankle disability or a relationship between service and the Veteran's ankle disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his right ankle disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an ankle injury.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disorder, diagnosed as post calcaneal bursitis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


